DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
With regards to the 112(b) rejections, they are withdrawn due to the amendments to the claims.
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive. 
In response to the amended portion claim 1, specifically “wherein, when the catheter assembly is inserted through . . .” and arguments directed to it, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. This recitation is directed to a use of the device, as signified at least by the “when the catheter assembly is inserted . . .” and as such is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicants arguments are directed towards the angle between the two planes (the plane of the catheter and the plane of the distal portion of the cannula), ie beta in Applicants Fig. 19. As a starting point the most intuitive view is based on Fig. 19, which applicants discuss on pgs. 10/16-11/16. Discussion of a plane of the aorta as shown in Fig. 16 (side view) is more difficult because the aorta at least as shown in fig. 16 does not really lie in a single plane likewise the portions of the catheter appear to be in different planes from 1609 and 1608 depending where in the aorta it is. As the argument and discussion as applied is the same regarding both figures Examiner will reference Fig. 19. Examiner notes that the angle beta in Fig. 19 is the same as the angle alpha as shown in Figs.  1, 3 and 6 among others it is merely the angle between the proximal potion of the cannula and the distal portion of the cannula. The Sie (see annotated fig. 3 below), or in the alternative Ginat, disclose the angular offset elements thus the argument is not persuasive. Examiner notes that a variety of planes can be defined by the distal portion of the cannula that would be offset from the plane of the aortic arch (or longitudinal axis of the catheter portion) and that these devices are three dimensional devices. 
Further examples of VAD’s with catheters and cannulas (with an angle between the proximal and distal portions) are: Fig. 5 (Below) from Grise (Mark Grise. Impella 2.5 Circulatory Support During Complex PCI in a Patient With Recent Acute Systolic Heart Failure and Residual Low Ejection Fraction. Protected PCI series. May 28, 2015) or Fig. 8 (below) from Ginat (cited below). 

    PNG
    media_image1.png
    514
    703
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    296
    522
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    380
    648
    media_image3.png
    Greyscale


Applicant also discusses Mor individually and not Sie in light of the Mor reference. Applicants discuss portions of Mor which disclose catheters with preformed curves with cardiac applications. Reading Sie’s disclosure of a catheter discloses a catheter that goes through aorta (having proximal and distal portions) to place a VAD, the Sie reference merely didn’t say the catheter is “pre-formed”, applying the teachings of Mor that it is known to use preformed catheters for cardiac use, including a curve preformed to an aortic arch such that “the catheter 100 allows for less trauma to the tissue of the aortic arch.” [0074] it would be obvious to use a preformed catheter for the aortic catheter as laid out in the rejection below. Combining/substituting a preformed catheter for that in Sie would be obvious as it would it’s a known aspect which will yield a predictable result which is serving the same purpose the catheter in Sie while also causing less trauma to the tissue of the arch. Applicants also states it teaches away from an angular offset, Examiner notes that the Mor reference was being applied to 
Applicant repeats similar arguments with regards to Ginat reference, which was provided for in the alternative for the angular offset between the plane of the catheter and the plane of the distal cannula. Again applicant is attacking the reference individually, which is not persuasive. Examiner notes that the preformed bend of the impella 2.5 device and Examiner has taken official notice to this element, see the updated rejection. While not being relied upon a cited reference in the conclusion portion (NPL Tuseth) provides a picture of the impella 2.5 device resting and with the preformed curve.  Additionally, Examiner notes that the references do not have to recite “apex” or “mitral” to be able to perform the intended use and Examiner maintains that the impella 2.5 device is structurally capable of performing the elements with regards to what it was applied for. The structural elements disclosed by Ginat is capable of performing the intended use. For those reasons the arguments toward Ginat are not persuasive, Examiner also notes that Ginat provides various images of the device in the body showing that it does not lie in a flat plane with aorta see the sagittal view. 
Examiner notes while Grise is provided for evidence of the impella device it is not being relied upon currently, likewise the engstrom reference is not currently being relied upon. Thus while not agreeing with Applicants statements regarding Grise and Engstrom its moot. 
In response to applicants statement discussing the additional references of the previous action, the devices applicant is referencing from the previous action can be 
Applicants arguments for the dependent claims rely on the arguments directed to the independent claims already discussed. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. Examiner notes this is not an objection, just putting applicant on notice.
The disclosure is objected to because of the following informalities: “the distal catheter portion 1909, the distal cannula portion 1902 may be positioned” [0106] should be reference number 1906. Examiner notes the pigtail 1902 was swapped with 1906 a couple of different places in that paragraph.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1-4 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siess (Thorsten Siess, US 20150080743) hereinafter Sie, in view of Morrill (Richard Morrill, US 20120158021) hereinafter Mor. In the alternative over Sie in view of Mor in further view of Ginat (Daniel Giant et al. Imaging of Mechanical Cardiac Assist Devices Year: 2011, Volume: 1, Issue: 1, May, https://doi.org/10.4103/2156-7514.80373DO) hereinafter Ginat.  Examiner notes that 
Regarding claim 1, an interpretation of Sie discloses a catheter assembly comprising:
a catheter (“catheter 10” [0031] see also [0033], Fig. 1 and Claim 1 ) including a proximal catheter portion, a longitudinal axis, a distal catheter portion, and a catheter transition portion between the proximal catheter portion and the distal catheter portion, wherein the longitudinal axis comprises a curve (“catheter 10” [0031] see also [0033], Figs. 1, 3 and Claim 1 ); and
a cannula (“cannula 53” [0031]) coupled to the distal catheter portion, the cannula having a proximal cannula portion, a distal cannula portion, and a cannula transition portion comprising a pre-formed bend between the proximal cannula portion and the distal cannula portion ([0031] and [0038] including “cannula possessing a precurvature” see also [0013], [0033], Figs. 1, 3 and Claim 1);
wherein, when the catheter assembly is inserted through an aorta of a patient (When inserted the device of Sie in view of Mor is functionally capable of having the angular offset to perform this function. To the extent it is an intended use, the cited reference(s) are functionally capable of performing the use and as examiner noted in arguments this is an intended use of the device as identifiable by the “when the catheter 

An interpretation of Sie may not explicitly disclose a catheter wherein the longitudinal axis comprises a pre-formed curve encompassing the proximal catheter portion and the distal catheter portion. As mentioned in the previous sentence Sie may not disclose portions of the catheter assembly being preformed it thus may not explicitly disclose the “catheter assembly” has a predetermined shape when in a resting state, however the combination of Sie and Mor teach the elements. Examiner notes the “catheter assembly” refers to the entire device including both the catheter and cannula. 
However, in the same field of endeavor (medical devices), Sie an Mor teach a catheter wherein the longitudinal axis comprises a pre-formed curve encompassing the proximal catheter portion and the distal catheter portion (Mor Abstract, [0072] see also [0073]-[0077]; Mor recites having a preformed catheter for the aortic arch. Furthermore Nitinol is a preferred known alloy used for shape memory purposes, Sie [0017] and [0033]. Additional references discussing preformed catheters can be found in the conclusion section and the previous action); 

the distal cannula portion defines a first plane (Sie [0031], [0033], [0038] and Figs. 1,3; see annotated Fig. 3 above the section defines several planes), the curve of the longitudinal axis of the catheter portion lies in a second plane, wherein the first plane is different from (Sie the catheter 10 Fig. 1 defines a plane; Mor Abstract, [0072] see also [0073]-[0077] - defines a preformed catheter which would be the shape at rest), and at an angular offset relative to the second plane (Sie [0031], [0038] and annotated fig. 3 (above) see also Figs. 1, 3; The angle between the proximal and distal portion so the cannula is a structural element which is shown in the prior art as disclosed).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include a preformed catheter portion because a preformed portion allows for multiple advantages including better conforming to anatomy of the heart and less trauma to the tissue of the aortic arch ([0072]-[0073]). Additionally, the disclosure of Sie recites a VAD with a catheter and cannula taking those elements described in Sie in combination/substitution with the elements from Mor (preformed catheter) is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie using a catheter 

While Examiner maintains the above discloses the claimed elements, in the alternative and interpretation of Sie may not explicitly disclose the angular offset between the two planes; the angular offset biases the distal cannula portion toward an apex of a left ventricle of the patient's heart and away from chordae that actuate a mitral valve of the left ventricle.
However, in the same field of endeavor (medical devices), Ginat teaches a preformed cannula with the angular offset between the two planes (Fig. 8-9A-D and Pgs. 3-4; Examiner takes notice that the Impella 2.5 device a preformed bend between the proximal and distal portions. Examiner notes this discloses an Impella 2.5 device, Fig. 8 is duplicated in the arguments section above; The catheter is laying in a plane and the distal end of the cannula is laying in another plane offset from that of the first plane with beta between them, additionally in the body a Sagittal plane Fig. 9C which shows the distal tip of impella 2.5 device at an angular offset to the catheter seen 9D); the angular offset biases the distal cannula portion toward an apex of a left ventricle of the patient's heart and away from chordae that actuate a mitral valve of the left ventricle (Fig. 8-9A-D and Pgs. 3-4; The catheter is laying in a plane and the distal end of the cannula is laying in another plane offset from that of the first plane with beta between them, additionally in the body a Sagittal plane Fig. 9C which shows the distal tip of impella 2.5 device at an angular offset to the catheter seen 9D; Examiner notes this 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include the elements disclosed in Ginat because it is merely an orientation of the structural elements already disclosed which is combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie the orientation where the angle of the distal cannula is offset plane of the catheter. 

Regarding claim 2, an interpretation of Sie further discloses wherein the angular offset of the first plane relative to the second plane is equal to an angle between a plane of an aortic arch defined by an ascending portion of an aorta and a descending portion of the aorta and a plane defined by the ascending portion of the aorta and an apex of a left ventricle of a heart (Fig. 1 see also [0031] and Fig. 3; Examiner notes the device as shown moving through the aortic arch and entering the left ventricle is capable of performing the claimed element which is an intended use of the device related to biology of the human body).
While Examiner maintains the above discloses the claimed wherein the angular offset of the first plane relative to the second plane is equal to an angle between a plane of an aortic arch defined by an ascending portion of an aorta and a descending portion of the aorta and a plane defined by the ascending portion of the aorta and an apex of a 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include the elements disclosed in Ginat because it is merely a orientation/use/capability of the structural elements already disclosed which is combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie the orientation where the angle of the distal cannula is offset plane of the catheter. 

 Regarding claim 37, an interpretation of Sie further discloses wherein the proximal cannula portion lies within the second plane ([0031] and [0038] see also Figs. 1 and 3; The angle between the proximal and distal portion so the cannula is a structural element which is shown in the prior art as disclosed. To the extent the claim is claiming positioning of the cannula instead of structural element, angle between the proximal and distal portions of the cannula, it is an intended use that the device disclosed by the prior art references is functionally capable of performing).
While Examiner maintains it is shown by Sie reference for purposes of compact prosecution the following is provided. In the alternative, an interpretation of Sie may not explicitly disclose wherein the proximal cannula portion lies within the second plane.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include the elements disclosed in Ginat because it is merely a orientation/use/capability of the structural elements already disclosed which is combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie the orientation where the angle of the distal cannula is offset plane of the catheter. 

Regarding claim 38, an interpretation of Sie further discloses wherein the preformed bend between the proximal cannula portion and the distal cannula portion is an apex of the angular offset ([0031] and [0038] see also Figs. 1 and 3; The angle between the proximal and distal portion so the cannula is a structural element which is shown in the prior art as disclosed. To the extent the claim is claiming positioning of the cannula instead of structural element, angle between the proximal and distal portions of the cannula, it is an intended use that the device disclosed by the prior art references is functionally capable of performing).
While Examiner maintains it is shown by Sie reference for purposes of compact prosecution the following is provided. In the alternative, an interpretation of Sie may not 
However, in the same field of endeavor (medical devices), Ginat teaches wherein the preformed bend between the proximal cannula portion and the distal cannula portion is an apex of the angular offset (Fig. 8-9 and Pgs. 3-4; Examiner takes notice that the impella 2.5 device has a preformed bend. In at least Fig. 8 the proximal portion of the cannula is in the same plane as the distal portion of the catheter and the angular offset/cannula transition portion represents the apex (per merriam webster - “the point of sharpest curvature in a path”; “Apex.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/apex. Accessed 7 Dec. 2020.); Examiner notes this discloses an Impella 2.5 device, Fig. 8 is duplicated in the arguments section above).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include the elements disclosed in Ginat because it is merely a orientation/use/capability of the structural elements already disclosed which is combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie the orientation where the angle of the distal cannula is offset plane of the catheter. 

Claim Rejections - 35 USC § 103
Claim(s) 11-14, 21 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siess (Thorsten Siess, US 20150080743), hereinafter Sie in view of .
 Regarding claim 11, an interpretation of Sie discloses a catheter assembly comprising:
a catheter (“catheter 10” [0031] see also [0033], Fig. 1 and Claim 1 ) including a proximal catheter portion, a longitudinal axis, a distal catheter portion, a catheter transition portion between the proximal catheter portion and the distal catheter portion, wherein the longitudinal axis comprises a curve (“catheter 10” [0031] see also [0033], Figs. 1, 3 and Claim 1; Examiner notes the elements of a Catheter are also known as shown by Siess (cited below) in [0021]-[0025] and Figs. 1 and 2);
a cannula (“cannula 53” [0031]) coupled to the distal catheter portion, the cannula having a proximal cannula portion, a distal cannula portion defining a first plane, and a cannula transition portion comprising a pre-formed bend between the proximal cannula portion and the distal cannula portion ([0031] and [0038] see also [0013], [0033], Figs. 1, 3 and Claim 1; Examiner notes that distal cannula portion of the cannula from the reference defines at least one plane. Additionally the elements of a Cannula are also known as shown by Siess (cited below) in [0021]-[0025] and Figs. 1 and 2);
wherein angular offset (Sie [0031], [0038] and annotated fig. 3 (above) see also Figs. 1, 3; The angle between the proximal and distal portion so the cannula is a structural element which is shown in the prior art as disclosed) biases the distal cannula portion toward an apex of a left ventricle of the patient's heart and away from chordae that actuate a mitral valve of the left ventricle (Fig. 1 see also [0031], [0038] and Fig. 3; 
An interpretation of Sie may not explicitly disclose a catheter wherein the longitudinal axis comprises a pre-formed curve encompassing the proximal catheter portion and the distal catheter portion. As mentioned in the previous sentence Sie may not disclose portions of the catheter assembly being preformed it thus may not explicitly disclose the “catheter assembly” has a predetermined shape when in a resting state, however the combination of Sie and Mor teach the elements. Examiner notes the “catheter assembly” refers to the entire device including both the catheter and cannula. 
However, in the same field of endeavor (medical devices), Sie an Mor teach a catheter wherein the longitudinal axis comprises a pre-formed curve encompassing the proximal catheter portion and the distal catheter portion (Mor Abstract, [0072] see also [0073]-[0077]; Mor recites having a preformed catheter for the aortic arch. Furthermore Nitinol is a preferred known alloy used for shape memory purposes, Sie [0017] and [0033]. Additional references discussing preformed catheters can be found in the conclusion section and the previous action); 
the catheter assembly has a predetermined shape when in a resting state (Sie [0031], [0033], [0038] and Figs. 1,3; Mor Abstract, [0072] see also [0073]-[0077]; Sie recites precurvature and Mor recites having a preformed section for the aortic arch. Furthermore Nitinol is a preferred known alloy used for shape memory purposes, Sie [0017] and [0033]), such that, when the catheter assembly is inserted through an aorta 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include a preformed catheter portion because a preformed portion allows for multiple advantages including better conforming to anatomy of the heart and less trauma to the tissue of the aortic arch ([0072]-[0073]). Additionally, the combination/substitution of elements of Sie (catheter assembly) with the elements from Mor (preformed catheter) is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, preforming a catheter.


However, in the same field of endeavor (medical devices), Ginat teaches a preformed cannula with the angular offset between the two planes (Fig. 8-9A-D and Pgs. 3-4; Examiner takes notice that the Impella 2.5 device a preformed bend between the proximal and distal portions. Examiner notes this discloses an Impella 2.5 device, Fig. 8 is duplicated in the arguments section above; The catheter is laying in a plane and the distal end of the cannula is laying in another plane offset from that of the first plane with beta between them, additionally in the body a Sagittal plane Fig. 9C which shows the distal tip of impella 2.5 device at an angular offset to the catheter seen 9D ); the angular offset biases the distal cannula portion toward an apex of a left ventricle of the patient's heart and away from chordae that actuate a mitral valve of the left ventricle (Fig. 8-9A-D and Pgs. 3-4; The catheter is laying in a plane and the distal end of the cannula is laying in another plane offset from that of the first plane with beta between them, additionally in the body a Sagittal plane Fig. 9C which shows the distal tip of impella 2.5 device at an angular offset to the catheter seen 9D; Examiner notes this discloses an Impella 2.5 device, Fig. 8 is duplicated in the arguments section above). Furthermore, see the additional figure from the Grise reference above which is another image of the Impella 2.5 device in the arguments section. 


Regarding claim 12, an interpretation of further discloses wherein the angular offset is about substantially equal to or greater than an angle between a plane of an aortic arch defined by an ascending portion of an aorta and a descending portion of the aorta and a plane defined by defined by the ascending portion of the aorta and an apex of a left ventricle of the heart (Fig. 1 see also [0031] and Fig. 3; Examiner notes the device as shown moving through the aortic arch and entering the left ventricle is capable of performing the claimed element which is an intended use of the device related to biology of the human body).
While Examiner maintains the above discloses the claimed wherein the angular offset of the first plane relative to the second plane is equal to an angle between a plane of an aortic arch defined by an ascending portion of an aorta and a descending portion of the aorta and a plane defined by the ascending portion of the aorta and an apex of a left ventricle of a heart, in the alternative Ginat also discloses them (Fig. 8-9 and Pgs. 3-4; Examiner notes this discloses an Impella 2.5 device, Fig. 8 is duplicated in the arguments section above). Furthermore, see the additional figure from the Grise 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include the elements disclosed in Ginat because it is merely a orientation of the structural elements already disclosed which is combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie the orientation where the angle of the distal cannula is offset plane of the catheter. 

Regarding claim 21, an interpretation of Sie further discloses wherein the catheter assembly includes an inner polyamide layer (“Conventional optical fibers, in contrast, are usually coated with polyimide (Kapton).” [0015] and “The sliding tube in which the optical fiber is laid freely movably” [0016]) and an outer polyurethane layer (“The sliding tube 27 can consist of a polymer, in particular polyurethane” [0033]).

Claim Rejections - 35 USC § 103
Claim(s) 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as unpatentable over Sie in view of Mor or, in the alternative, under 35 U.S.C. 103 as obvious over Sie in view of Mor in further view of Hosn (Walid Aboul Hosun, US 6083260), hereinafter Hosn. In the alternative over Sie in view of Mor in further of Ginat and Hosn).
Regarding claim 5, Sie discloses the above. Examiner notes the device, as discussed above in claim 1, moving through the aortic arch and entering the left 
Alternatively, if the plane is related to the bend of the cannula an interpretation of Sie may not explicitly disclose wherein the angular offset is between 64° and 125°.
However, in the same field of endeavor (medical devices), Hosn teaches wherein the angular offset is between 64° and 125° (“a 10 to 120 degrees curved portion” Col. 7:7-37; ; Examiner notes this is also shown by the Ginat reference see Figs. 8-9 and 3-4).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include the angles taught by Hosn because having a bend in the cannula facilitates the installation and removal from a blood vessel or chamber (Col. 7:7-37).  Additionally, Sie does disclose a bend in a cannula stating specific degrees of the angle as disclosed in Hosn is the simple substitution of one known element for another (the angle) to obtain predictable results. 

Regarding claim 6, Sie discloses the above. Examiner notes the device, as discussed above in claim 1, moving through the aortic arch and entering the left ventricle is capable of performing the claimed element being rotated in order to offset the cannula distal from a plane which is an intended use of the device related to biology of the human body.

However, in the same field of endeavor (medical devices), Hosn teaches wherein the angular offset is 92 (“a 10 to 120 degrees curved portion” Col. 7:7-37).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include the angles taught by Hosn because having a bend in the cannula facilitates the installation and removal from a blood vessel or chamber (Col. 7:7-37).  Additionally, Sie does disclose a bend in a cannula stating specific degrees of the angle as disclosed in Hosn is the simple substitution of one known element for another (the angle) to obtain predictable results.

Regarding claim 15, Sie discloses the above. Examiner notes the device, as discussed above in claim 1, moving through the aortic arch and entering the left ventricle is capable of performing the claimed element being rotated in order to offset the cannula distal from a plane which is an intended use of the device related to biology of the human body.
Alternatively, if the plane is related to the bend of the cannula an interpretation of Sie may not explicitly disclose wherein the angular offset is between 64° and 125°.
However, in the same field of endeavor (medical devices), Hosn teaches wherein the angular offset is between 64° and 125° (“a 10 to 120 degrees curved portion” Col. 7:7-37; Examiner notes this is also shown by the Ginat reference see Figs. 8-9 and 3-4).


Regarding claim 16, Sie discloses the above. Examiner notes the device, as discussed above in claim 1, moving through the aortic arch and entering the left ventricle is capable of performing the claimed element being rotated in order to offset the cannula distal from a plane which is an intended use of the device related to biology of the human body.
Alternatively, if the plane is related to the bend of the cannula an interpretation of Sie may not explicitly disclose wherein the angular offset is 92°.
However, in the same field of endeavor (medical devices), Hosn teaches wherein the angular offset is 92 (“a 10 to 120 degrees curved portion” Col. 7:7-37).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include the angles taught by Hosn because having a bend in the cannula facilitates the installation and removal from a blood vessel or chamber (Col. 7:7-37).  Additionally, Sie does disclose a bend in a cannula stating specific degrees of the angle as disclosed in Hosn is the 

Claim Rejections - 35 USC § 103
Claim 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sie in view of Mor in further view of Brennen (Kenneth Brennen et al., US 5873842) hereinafter Bren. In the alternative Sie in view of Mor in further view of Ginat and Bren.
Regarding claim 8, Sie discloses the above. An interpretation of Sie may not explicitly disclose a stylet inserted into the catheter to adjust a shape of the distal catheter portion.
However, in the same field of endeavor (medical devices), Bren teaches a stylet inserted into the catheter to adjust a shape of the distal catheter portion (Abstract, Col. 4:3-7 and Claim 1).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include a steerable stylet with a handle to adjust a distal portion of the catheter like that taught by Bren because is a simple and easy to use way of imparting a dynamic curvature to the distal portion of a catheter during is advancement in the body (Col. 4:3-7). Additionally, combining the elements taught by Bren with the elements disclosed by Sie is combining prior art elements according to known methods to yield predictable results. 


However, in the same field of endeavor (medical devices), Bren teaches comprising a catheter handle connected to the proximal catheter portion and rotated to adjust a position of the distal catheter portion (Abstract, Col. 4:3-7, Col. 4:56-65 and Claim 1).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include a steerable stylet with a handle to adjust a distal portion of the catheter like that taught by Bren because is a simple and easy to use way of imparting a dynamic curvature to the distal portion of a catheter during is advancement in the body (Col. 4:3-7). Additionally, combining the elements taught by Bren with the elements disclosed by Sie is combining prior art elements according to known methods to yield predictable results.

 Regarding claim 10, Sie discloses the above. An interpretation of Sie may not explicitly disclose a steering mechanism connected to the proximal catheter portion and configured to adjust a position of the distal catheter portion after insertion.
However, in the same field of endeavor (medical devices), Bren teaches a steering mechanism connected to the proximal catheter portion and configured to adjust a position of the distal catheter portion after insertion (Abstract, Col. 4:3-7 and Claim 1).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include a steerable 

Regarding claim 18, Sie discloses the above. An interpretation of Sie may not explicitly disclose a stylet inserted into the catheter to adjust a shape of the distal catheter portion.
However, in the same field of endeavor (medical devices), Bren teaches a stylet inserted into the catheter to adjust a shape of the distal catheter portion (Abstract, Col. 4:3-7 and Claim 1).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include a steerable stylet with a handle to adjust a distal portion of the catheter like that taught by Bren because is a simple and easy to use way of imparting a dynamic curvature to the distal portion of a catheter during is advancement in the body (Col. 4:3-7). Additionally, combining the elements taught by Bren with the elements disclosed by Sie is combining prior art elements according to known methods to yield predictable results.

Regarding claim 19, Sie discloses the above. An interpretation of Sie may not explicitly disclose a catheter handle connected to the proximal catheter portion and rotated to adjust a position of the distal catheter portion.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include a steerable stylet with a handle to adjust a distal portion of the catheter like that taught by Bren because is a simple and easy to use way of imparting a dynamic curvature to the distal portion of a catheter during is advancement in the body (Col. 4:3-7). Additionally, combining the elements taught by Bren with the elements disclosed by Sie is combining prior art elements according to known methods to yield predictable results.

Regarding claim 20, Sie discloses the above. An interpretation of Sie may not explicitly disclose a steering mechanism connected to the proximal catheter portion and configured to adjust a position of the distal catheter portion after insertion.
However, in the same field of endeavor (medical devices), Bren teaches a steering mechanism connected to the proximal catheter portion and configured to adjust a position of the distal catheter portion after insertion (Abstract, Col. 4:3-7 and Claim 1).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include a steerable stylet with a handle to adjust a distal portion of the catheter like that taught by Bren because is a simple and easy to use way of imparting a dynamic curvature to the distal portion of a catheter during is advancement in the body (Col. 4:3-7). Additionally, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Siess (Thorsten Siess, US 20100268017) could be swapped out for Sie above as it shows the catheter with a proximal and distal portion 14 Fig. 1; a cannula 15 Figs. 1-2 with a preformed curve 34 Fig. 2 the distal portion of the cannula forms a first plane and the catheter a second it would be obvious to try adjusting the position of the pigtail in the heart such rotate the device to position the pigtail in a different part of the heart at several of the possible rotatable positions the angular offset would be provided; EP0731720-[0062]-[0063], [0068] and [0074]; US 5584803 – Abstract, Col 8:52 - Col 9:29, Col 31:7-16, Col 41:16-62; Tuseth V, et al. Percutaneous left ventricular assist device can prevent acute cerebral ischaemia during ventricular fibrillation. Resuscitation. 2009 Oct;80(10):1197-203. doi: 10.1016/j.resuscitation.2009.05.012. Epub 2009 Jul 23. PMID: 19631443.viewed on 4/24/2021 see fig. 1 resting curve between distal and proximal portion of cannula impella 2.5 discussed above in Ginat and Grise; Abiomeds FDA announcement on 3/23/2015 titled “Abiomed Impella 2.5 Receives FDA Approval for Elective and Urgent High Risk Percutaneous Coronary Intervention (PCI) Procedures”; a medgadget article (medgadget, https://www.medgadget.com/2015/03/abiomed-impella-2-5-heart-pump-fda-approved.html, 03/24/2015); Engström (Engström, A. E. (2012). Percutaneous mechanical circulatory support for treatment and prevention of hemodynamic instability. .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792